Case 1:19-cv-08324-DLC Document 33-3 Filed 10/30/20 Page 1 of 5




                                         Amro M, AII.MD
                                   7 Hegoman Avenue, Apt. 20D
                                       Brooklyn, NY 11212
                                          347-623-e4O0
                                      Amro.all@nyumc.adu
                                      amrQmd@.hotmall.com
                                      amro.all9@lcloud.com

 EDUCATION

 M.D                                      Alexandria Unlverslty-Egypt    - November 1996

 MEDCIAL CERTIFICATION
 Uveitis and Ocular Immunology Fellowship:       Casey Eye Institute             June 2011
 Uveitis and Ocular Immunology Fellowship:       New York Eye Ear                June 2009
 Retina Diseases Fellowship:                    Henry Ford Health System         June 2004
 Neuro - Ophthalmoiogy Fellowship;              Henry Ford Health System         June 2004
 Master Degree In Ophthalmology                 Alex. Universily-Egypt       December 2001
 Clinical Skills Assessment                                              Pass October 1999
 USMLE Step 2                                                    Pass           March 1998
 USMLE Step 1.                                                   Pass          October 1998

 MEDCIAL LICENSURE

 Permanent Unrestricted License:           122993 - Cairo ■ Egypt
 Limited Permit;                          P61051 New York State
 Limited License:                         LL18888 - Oregon Slate

APPOINTMENTS/EMPLOYMENT

New York University — Reproduolive Neurobloloov. Associate Research Scientist ■ June 2011 -
                                                                                ......           j

! am studying the effect of different neuroprotective agents such as stem cells on the Injured
retinal ganglion cells. We will also evaluate the effect of female sex steroid hormones on the
course of ocular Inflammatory diseases.
Casev Eve Institute - Oregon Health Science University - Retina service - Juno 2011 - June2012

Casev Eve Insttlute - Oregon Health Science University - Uveitis Fe)[owsbjB ■ June 2009 - July
2011
1 worked with Dr. Rosenbaum In direct patient care and participate In many clinical trials. I have
also applied for one grant, which focused the role of intravitreal immunoglobulin In the treatment
of autoimmune retinopathy and submitted two chapters In textbooks.

The New York Eve and Ear Infirmary ■ Uveitis Fellowship                      June 2007 - July
2009
I worked with Dr. Samson and Dr. Kedhar in ocular Immunology In the Uveitis Service. We had a
busy clinic with an average of 200 patients weekly.

Henry Ford Health Care - Retinal Diseases Fellowship           June 2004 - December 2006
My fellowship in retinal diseases with Dr. Paul Edwards and Dr. Uday Desi offered a wide and
outstanding experience in the management of retinovascular diseases, such as diabetic
retinopathy and hypertensive retinopathy; I also worked to develop new.neurpprotective agents,
such as stem cells and carbomyealted erythropoietin.




                                                                                     NYMC/WMC 001991
Case 1:19-cv-08324-DLC Document 33-3 Filed 10/30/20 Page 2 of 5




 Henry Ford Health Care - Neuro -Ophthalmology Fellowship               June 2003 - June 2004
 Obtained comprehensive training in neuro-ophthaimology services In collaboration with the
 neurology and neurosurgery department, I observed a variety of pathologies and managed
 emergent cases, Including a fourth nerve palsy secondary to posterior common artery aneurysm.

Norih Shore University - Internship - General Surgery                                          >v
Was In general surgery at the PGY1 level. This was my Internship In the medical field In the USA.
During this year, I had the opportunity to conduct a variety of rotations Including vascular,
gastroenterology, urology, oncology, thoracic surgery, pediatric surgery, and trauma. This wide
exposure provided me with a solid surgical background.
Alexandria Eve Center                                             January 2000 - June 2002
Continulng“my residency training In Ophthalmology was my next step after this research training
experience. During this time. I worked mainly in general ophthalmology clinics and I used to do a
lot of minor surgery.
Columbia Presbyterian Medical Center                              May 1999 - December 1999
1 worked as research associate in the Columbia Presbyterian Medical Center. I conducted work In
retinal transplants and the gene therapy of retinitis pigmentosa with Dr. Stanley Chang, Chair of
the Ophthalmology Department and Dr. Peter Gouras, Director of Retinal Research.

Alexandria Medical Center                                                            "I®®® "
1999
I worked with Dr. Magdy Elboda and trained in general ophthalmology.
Health Minister Hospital - General Practitioner                       March 1996 - July 1998
Worked In a rural area In a simple clinic with limited resources and learned laboratory and
Imaging techniques, This experience enriched my clinical skills as we have to see large number
of patients with limited resources.
Alexandria University - Ophlhalmologv Residency                              March 1996 - March
1996
Worked under the supervision of faculty staff conducting rotations in different departments to get
more clinical experience and greater exposure to a variety of areas, such as medicine, general
surgery, ob-gyn, pediatrics and ophthalmology.

HONORS AND AWARDS

Honors Degree: Alexandria University, Egypt,                     November 1994
Schdiafship:  Alexandria University, Egypt.                      October 1988 - November 1994
Active Member of American Academy of Ophthalmology               2004-2006

PATENTS

None

PROFESSIONAL ORGANIZATIONS AND ACTIVITIES

American Academy of Ophthalmology
Macular Society
Sleep and Anesthesia Society

RESEARCH PROGRAM




                                                                                      NYMC/WMC 001992
Case 1:19-cv-08324-DLC Document 33-3 Filed 10/30/20 Page 3 of 5




Diabetes mellitus (DM) is estimated to affect 23,6 million individuals in the U.S., and is the
primary cause of blindness in adults aged 20-74 years old in the U.S., causing an estimated
12,000 to 24,000 new oases of blindness amiually. By 2025, the number of patients with diabetes
will rise to a staggering 380 million. The major risk factors for diabetic retinopathy are
hyperglycemia and the long disease duration of diabetes. All of these risk factors contribute to
retinal metabolic changes and micro-vascular injury that results in diabetic retinopathy. DM and
obesity have a complex relationship, with type II diabetes strongly associated with obesity,
Obesity stands out as a risk factor for type 11 DM, but we do see some lean-type II diabetes. Thus,
obesity may be a precursor for type 11 DM, following insulin resistance. The Diabetes Control
and Complications Trial (DCCT) study highlighted a transient "early worsening” effect that
occurs during acute management of diabetics with retinopathy. We will focus on studying the
impact of weight loss surgery on the course of diabetic retinopathy. We are also looking to
establish a data base for all patients with Diabetic Retinopathy who have had weight loss surgery.
We will conduct in vitro studies using different cell line and in vivo studying using Ob-Ob.
Mouse, This would help in better understanding the course of Diabetic Retinopathy and its
relation to Obesity.

The Glaucoma         Dates              Role In Project                           Direct Cost
Foundation:          (06/01/14 to
Antl-Glycan          12/31/2015         • Co-PI                                   50,000.00
Antibody
Immunoprofiles
as Blomarkers
Ethicon              Dates              Role In Project                           Direct Cost
Impact of            (06/01/14 to
Bariatric            12/31/2015         • PI                                      761,000.00
surgery on the
course of
Diabetic
Retinopathy,
(under
revision)


CLINICAL PROFILE
During my fellowship training, I was Involve In many clinical trials where I were
responsible for patient recruitment and evaluating uveitis patients. This is very unique
experience as It helped me to start my own research project and build my research
design.

Project             Role in Project         Dates         Award             Other info

Randomized          Clinical Fellow,:      2009-                            multi-center.
Clinical Trial of   recruiting,            2012.
Abatacept           evaluating and
(Orencia) In the    management of
Treatment of        patients.
Refractory Non-
Infectlous              r'

Uveitis



                                                                                       NYMC/WMC 001993
Case 1:19-cv-08324-DLC Document 33-3 Filed 10/30/20 Page 4 of 5




 Adallmumab          Role In Project       Dates         Award            Other info ,
 (Humira) In the
 Treatment of        Clinical Fellow,:     2009-                          multi-center,
 Refractory Non-     recruiting,           2012.
 infectious          evaluating and
 Uveitis             management of
                     patients.
 RItuxImab in        Role In Project       Dates        Award             multi-center.
 the Treatment
 of Scleritis and    Clinical Fellow,:     2009-
 Non-Infectlous      recruiting,           2012.
 Orbital             evaluating and
 Inflammation        management of
                     patients.______


 SERVICE

Research or Clinical: at NYU, I am responsible to organize weekly research conference,
NYUDOG where I am Interacting and Inviting local and International speaker. This research
conference Is melt pot for reproductive biology, neuroscience and obstetrics /gynecology.
Teaching: I am Involved as a course administrator for reproductive biology course for
undergraduate, These responsibilities Include teaching and lab. Supervision.


PUBLICATIONS

Posters/Abstracts:

1. 1.RItuxImab in the Treatment of Refractory Scleritis and Non-Infectlous Orbital Inflammation;
   24 Week Outcomes from a Phase I/ll Prospective, Randomized Study. May 04, 2011.ARVO
   2011.
2. 2.Ant0rlor Uveitis Prevalence and Activity In Women of Different Reproductive Life Stages
   R.H. McGlyhn, Jr., CM. Samson, A. All, S.R. Kedhar, W, Amde, J. Shulman. Ophthalmology,
   New York Eye and Ear infirmary, New York, NY. Poster Session 113. Clinical Ocular
   Inflammatory Disease. ARVO 2009,

3. a.ChrohIc Oystold Macular Edema (CME) Secondary to Uveitis K.M. Narayana, S. Dorairaj,
   S. Kedhar, P. Latkany, A. All, C. Samson. Uveitis/Ophthalmology. New York Eye and Ear
   Infirmary, New York, NY Poster Session 226. Clinical Ocular Inflarhmatory Disease (l.ARVO
   2009

4. 4.lntravltreal Injection of Kenaiog as an Adjunctive Treatment for Uveitis Patient Undergoing
   Cataract Surgery D. Yin, A, All, M.C. Samson. Ophthalmology, Now York Eye and Ear
   Infirmary, New York, NY Poster Session 226. Clinical Ocular Inflammatory Disease 11, ARVO
   2009

Publications:

1. Ali A, Ku JH, Suhler EB, Choi D, Rosenbaum JT. The course of retinal vasculitis. Br J
   Ophthalmol. 2014 Jun:98(6):785-9. ,doi;10.1136/bjophthalmol-20l3-303443, Epub 2014 Feb
   7.



                                                                                    NYMC/WMC 001994
Case 1:19-cv-08324-DLC Document 33-3 Filed 10/30/20 Page 5 of 5




 2. All A, Rosenbaum JT. TINU (tubulointerslitial nephritis uveitis) can be associated with
     chorioretinal scars, Ocul Immunol Inflamm. 2014 Jim;22(3):213-7.doi:
     10.3109/09273948.2013.841624. Epub 2013 Oct2l.
3. Ku JH, All A, Suhler EB, Choi D, Rosenbaum JT. Characteristics and visual outcome of
     patients with retinal vasculitis. Arch Ophthalmol. 2012 Oct;130(10):1261-6.
4. All A, Steven T Bailey. CMV Retinitis. Joseph Maguire .Ann Murchison. Edward Jaeger.
     Wills Eye nstitute 5-Minute Ophthalmology Consult .1st ed. Lippincott Williams & Wilkins
    2012
5. All A, Rosenbaum JT. What Is the Single Most Important Source of Diagnostic Leads for
    Uncovering a Diagnosable Cause of Uveitis? Foster, G. Stephen, Opremcak, E. Mitchel,
    Hinkle, David. Curbside Consuttation in Uveitis: 49 Clinical Questions.lst ed. Slack Inc
    2012-02-15,2012
6. Rosenbaum JT, Ku J, All A, Choi D, Suhler EB. Patients with retina! vasculitis rarely suffer
    from systemic vasculitis. Semin Arthritis Rlieum. 2012 Jun;41(6):859-65. doi;
    0.1016/j.sem8rlhrit.2011.10.006. Epub 2011 Dec 15. PubMed PMID: 22177107;
7. All A, Rosenbaum JT. Use of methotrexate in patients with uveitis. Clin Exp Rheumatol.
    2010 Sep- Oct;28(5 Suppl 61):S 145-50. Epub 2010 Oct 28. Review.
8. Landa G and AH A et al, Comparative study of intravilreal bevaciziimab (Avastin) versus
    ranibizumab (Lucentis) in the treatment of neovascular age-related macular degeneration.
    Ophthalmologica. 2009;223(6):370-5. doi; 10.1159/000227783, Epub 2009 Jul 8.
9. Samson CM, All A, Stephen Foster. EMedicine, Birdshot Retinopathy. 2009
    http://emedicine.medscape.com/article/1223257
10. All A, Samson CM. Seronegative spondyloarthropathies and the eye. Curr Opin Ophthalmol.
    2007 Nov; 18(6):476-80. Review.

INVITED LECTURES/PRESENTATIONS
1. Neuroprotective effect of CD 34 positive stem cell on retinal ganglion cells regeneration after
   optic nerve crush Injury Research Conference -June 2012 New York University

2. Multiple Sclerosis and associated uveitis Resident lecture-February 2010      Casey        Eye
   Institute
3. Sclerltis-assoclated mortality and vision loss Resident leclure-September 2009 Casey Eye
   Institute
4. The course of uveitis In women during different reproductive stages of life Research Day-
   Juna 2005 The Now York Eye and Ear lnflrmar)r.




                                                                                     NYMC/WMC 001995
